 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        ALEMAYEHU JIMMA,                                  CASE NO. C18-1750 RBL
 9
                               Plaintiff,                 ORDER REVOKING IFP
10              v.

11      STATE OF WASHINGTON,

12                             Defendant.

13

14          THIS MATTER is before the Court on its own Motion following the sua sponte transfer

15   of this case to this Court. [Dkt. # 5] Plaintiff Jimma previously sought and obtained leave to

16   proceed in forma pauperis, apparently on the strength of his proposed Complaint [Dkt. # 1-1].

17          That complaint alleges that the “State of Washington”:

18

19

20

21

22

23

24


     ORDER REVOKING IFP - 1
 1   [Dkt. # 1-1 at 3]. He also claims that “the Court’s actions” cost him his transportation business

 2   [Dkt. 1-1 at 5]. Jimma provides the Defendant State’s address as a Tacoma P.O. Box, but he

 3   seems to be complaining about something that happened in King County Superior Court.

 4          Jimma also claims the State “failed to protect child and has not completed abuse

 5   investigation.” He claims he “was denied DNA” and seeks $2 million. He asks this Court to

 6   determine custody support and establish rights of parentage.” [Id.] The last page of his

 7   Complaint describes sexual and physical abuse of “the child” which he claims is demonstrated in

 8   “the court record.” This again suggests that there was already some sort of King County judicial

 9   proceeding that Jimma is complaining about here. The Complaint does not say whether Jimma

10   claims the child is his, or claims that the child is not his. Finally, Jimma claims he has suffered

11   “racial, nationality, religious and name” discrimination, though the person or entity that engaged

12   in such conduct, or the time place or manner of it, is not identified.

13          A district court may permit indigent litigants to proceed in forma pauperis upon

14   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

15   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

16   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

17   1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed in

18   forma pauperis at the outset if it appears from the face of the proposed complaint that the action

19   is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.

20   1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint

21   is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778

22   F.2d 527, 529 (9th Cir. 1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

23

24


     ORDER REVOKING IFP - 2
 1           A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint, it

 2   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 3   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 5   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 7   Iqbal, 556 U.S. at 678.

 8           Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

 9   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

10   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

11   review, that the complaint could not be saved by any amendment.”)

12           Jimma’s complaint does not meet this standard. Because even the most basic facts behind

13   the complaint are unknown, the basis of this Court’s jurisdiction over his claims is not clear—if

14   Jimma is suing here to undo a decision of “the [State] Court”—the King County Superior

15   Court—this Court does not have jurisdiction over that claim. This Court cannot and will not

16   review or reverse decisions made in state court. The Rooker-Feldman doctrine precludes “cases

17   brought by state-court losers complaining of injuries caused by state-court judgments . . . and

18   inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

19   Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521, 161 L. Ed. 2d 454 (2005). [W]hen

20   a losing plaintiff in state court brings a suit in federal district court asserting as legal wrongs the

21   allegedly erroneous legal rulings of the state court and seeks to vacate or set aside the judgment

22   of that court, the federal suit is a forbidden de facto appeal. Noel v. Hall, 341 F.3d 1148, 1156

23   (9th Cir. 2003); Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2008).

24


     ORDER REVOKING IFP - 3
 1          Even if Jimma is not effectively appealing the decisions in the cases he identified, his

 2   complaint does not articulate a plausible claim against anyone. He has not set forth any facts

 3   from which this Court can determine the “who, what, when, where, and why” of the various

 4   injuries he claims he (and “the child”) have suffered. In short: What happened?

 5          Jimma has not identified the person(s) who denied him any sort of right or violated his

 6   rights, or discriminated against him, or when or how or why that happened. Without such factual

 7   context, he has failed to state a plausible claim, and he is not entitled to proceed in forma

 8   pauperis.

 9          Jimma’s in forma pauperis status is REVOKED. He shall file an amended complaint

10   addressing the deficiencies identified in this order, or pay the filing fee, within 21 days. If he

11   does not do so, this matter will be dismissed without further notice.

12          IT IS SO ORDERED.

13          Dated this 12th day of December, 2018.

14

15                                                          A
                                                            Ronald B. Leighton
16                                                          United States District Judge

17                                                          	
                                                            	
18

19

20

21

22

23

24


     ORDER REVOKING IFP - 4
